All the evidence tends to prove that plaintiff, a deaf and dumb negro man, was struck by fast passenger train sixty-six while crossing defendant's tracks at Youngsville; that plaintiff spends much of his time around defendant's station there, and is familiar with train schedules. The evidence is plain to the effect that plaintiff stepped from behind a box car and started across track in front of a fast coming train without looking, or if he did look he did not heed the approach of the *Page 96 
train and endeavored to rush across in front of it. There was eleven feet space between the box car and the main line track, and a mere glance of the eye along the track would have discovered the train. (117)    To enter on a track and attempt to cross it under such circumstances is such contributory negligence as bars recovery.
This has been decided so often that it should be considered as settled.Cooper v. R. R., 140 N.C. 209; Royster v. R. R., 147 N.C. 350; Daily v.R. R., 106 N.C. 301; Beach v. R. R., 148 N.C. 153; Allen v. R. R.,141 N.C. 340; Champion v. R. R., 151 N.C. 197.
It is also equally well settled that while contributory negligence is a matter of defense, it is proper to nonsuit plaintiff upon his own evidence when the proof of such defense is thereby fully made out. Strickland v. R.R., 150 N.C. 4; Baker v. R. R., 150 N.C. 562.
The motion to nonsuit is allowed.
Reversed.
Cited:  Coleman v. R. R., post, 327; Fann v. R. R., 155 N.C. 144, 145;Penninger v. R. R., 170 N.C. 476; Davidson v. R. R., 171 N.C. 636.